DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for temperature between -30 °C to -84.0041 °C, does not reasonably provide enablement for temperature less than -84.0041 °C.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Claim 4 indirectly depends on claim 1.  In claim 1, the applicants recited “maintaining a temperature of the substrate to -30 °C or less”.  In claim 4, the applicants recited “wherein an amount of the H2 gas containing in the first gas process satisfies a condition of
0 ≤ y = ≤ 0.0078x2 – 0.3938x + 11.877
Where y is a partial pressure percentage (%) of the H2 gas contained in the first process gas and x is a temperature (°C) of the substrate.”
It is known in the art that a partially pressure percentage of a gas in a gas mixture must be less than 100% since the total pressure percentage of the gas mixture must be equal to 100% (See evidence reference: Wikipedia, “Partial Pressure” via https://en.wikipedia.org/wiki/Partial_pressure#:~:text=In%20a%20mixture%20of%20gases,mixture%20at%20the%20same%20temperature ) 
 When a temperature (x) is less than -84.0041 °C, such as -85 °C then the partial pressure of the hydrogen gas based on the formula above equal to 101.705% as shown below
0 ≤ y = ≤ 0.0078x2 – 0.3938x + 11.877 (Note x = -85 in this calculation)
0 ≤ y ≤ 0.0078(-85)2 – 0.3938(-85) + 11.877
0 ≤ y ≤ 53.355 + 33.473 + 11.877
0 ≤ y ≤ 101.705.
It is not possible for the partially pressure of H2 gas in the first process gas mixture greater than 100% (e.g. 101.705%).  A partial pressure of a gas in the gas mixture must be less than to 100% (Note: partial pressure equal to 100% when ONLY one gas is presented in the gas).

	Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	 Claims 1, 3, 5-15 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Kudo et al. (US 2017/0372916 A1).
As to claim 1, Kudo discloses a substrate processing apparatus comprising:
a chamber (10) (Fig 1, paragraph 0018);
a substrate support (106) disposed in the chamber (Fig 1, paragraph 0020-0021);
a plasma generator configured to form a plasma in the chamber (paragraph 0024);
a controller (100) configured to perform a process including:
	placing a substrate (W) on the substrate support (106) (See Fig 1, paragraph 0030), the substrate including a first film (top or upper portion of laminated film 12; Note: laminated film 12 comprises plurality of layers), a second film (11) and a third film (bottom or lower portion of laminated film 12), the first film containing silicon, the second film (11) having a second aperture, the first film (top portion of laminated film 12) being disposed between the second film (11) and the third film (bottom or lower portion of laminated film 12) (See Fig 1-2, paragraph 0035-0040);
	cooling the substrate to temperature of -40 °C or lower (See paragraph 0036, 0038, 0042);	
	etching the first film through the second aperture with a plasma formed from a first processing gas containing a fluorocarbon gas (i.e. CF4, C3F8, C2F4, C3F6, C4F8, etc.), to form a first aperture of a tapered shape in the first film (12) such that the width of the first aperture gradually decreases toward a bottom of the first aperture (Fig 2, paragraph 0035-0061; Kudo’s claims 1-7);
	etching the third film through the first apertures (Fig 2, paragraph 0035-0061).

As to claim 3, Kudo discloses the first processing gas containing H2 gas (See paragraph 0038, 0045, , 0060).
As to claim 5, Kudo discloses the fluorocarbon gas is CF4 (paragraph 0036, 0038, 0085, Kudo’s claim 7, read on applicant’s limitation “wherein the fluorocarbon gas is CxFy, where relationship between x and y satisfies y/x > 3”).
As to claim 6, Kudo discloses the fluorocarbon gas is CF4 (paragraph 0036, 0038, 0085, Kudo’s claim 7).
As to claim 7, Kudo does not explicitly disclose the fluorocarbon gas is dissociated to multiple types of precursors by plasma, and an amount of CF2 of the precursors is greater than amounts of other precursors.  However, Kudo clearly teaches the same plasma etching process on the same material with the same fluorocarbon gas (CF4 or C2F4) at the same temperature range as recite by applicants (See paragraph 0085).  Therefore, it is inherently that the fluorocarbon gas (CF4 or C2F4) is dissociated to multiple types of precursors by plasma, and an amount of CF2 of the precursors is greater than amounts of other precursors.  
As to claim 8, Kudo discloses the fluorocarbon gas is any one of C2F4, C2F6 (See paragraph 0085, Kudo’s claim 7).
As to claim 9, Kudo discloses wherein etching of the third film (lower portion of laminated film 12) includes controlling the temperature of the substrate to -35 °or  -40 °C or lower (paragraph 0036, 0038, 0042, 0052, 0069, 0080 read on applicant’s limitation “-30 °C or less”).
As to claim 10, Kudo discloses the third film is etched using a plasma from a second process gas paragraph 0036, 0038, 0042, 0052, 0055-0058).
As to claim 11, Kudo discloses the second process gas is selected from the group consisting of H2, O2 (paragraph 0036, 0038, 0042, 0045, 0060, 0069, 0076).
As to claim 12, Kudo discloses the substrate further includes a fourth film formed under the third film (Note: layer 12 is a laminated film comprises plurality of layer; See Fig 2-3);
	And the method further comprises etching the fourth film through the first aperture, after etching of the third film (See Fig 2-3).
As to claim 13, Kudo discloses the forth film is etched through the first aperture using a plasma formed from a third process gas (Fig 2-3, Fig 6, paragraph 0035-0060).
As to claim 14, Kudo discloses the third processing gas is selected from the group consisting of CF4 gas, H2 gas, O2 gas, C4F8 gas (paragraph 0035-0045, 0060, 0085, Fig 2, Fig 3).
As to claim 15, Kudo discloses a plasma processing apparatus comprising:
A chamber (10) having a gas inlet (45) and a gas outlet (60) (Fig 1, paragraph 0018, 0027, 0028);
a substrate support (106) disposed in the chamber (Fig 1, paragraph 0020-0021);
a plasma generator configured to form a plasma in the chamber (paragraph 0024);
a controller (100) configured to perform a process including:
	placing a substrate (W) on the substrate support (106) (See Fig 1, paragraph 0030), the substrate including a first film (top or upper portion of laminated film 12; Note: laminated film 12 comprises plurality of layers), a second film (11) and a third film (bottom or lower portion of laminated film 12), the first film containing silicon, the second film (11) having a second aperture, the first film (top portion of laminated film 12) being disposed between the second film (11) and the third film (bottom or lower portion of laminated film 12) (See Fig 1-2, paragraph 0035-0040);
	cooling the substrate to temperature of -40 °C or lower (See paragraph 0036, 0038, 0042);	
	etching the first film through the second aperture with a plasma formed from a first processing gas containing a fluorocarbon gas (i.e. CF4, C3F8, C2F4, C3F6, C4F8, etc.), to form a first aperture of a tapered shape in the first film (12) such that the width of the first aperture gradually decreases toward a bottom of the first aperture (Fig 2, paragraph 0035-0061; Kudo’s claims 1-7);
	etching the third film through the first apertures (Fig 2, paragraph 0035-0061).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. (US 2017/0372916 A1) as applied to claims 1, 3, 5-15  above, and further in view of Nakagawa et al. (US 2001/0049150 A1) and evidence reference Wikipedia, “Partial Pressure” via https://en.wikipedia.org/wiki/Partial_pressure#:~:text=In%20a%20mixture%20of%20gases,mixture%20at%20the%20same%20temperature. (Note: the evidence reference Wikipedia, “Partial Pressure” is used to show that partial pressure of individual gas directly depends on the volume ratio of individual gas to the total volume; or direct depend on the mole ratio of each individual gas to the total mole of the gas mixtures.  
Regarding to claim 4, Kudo fails to disclose an amount of the H2 gas containing in the first gas process satisfies a condition of
0 ≤ y = ≤ 0.0078x2 – 0.3938x + 11.877
Where y is a partial pressure percentage (%) of H2 gas contained in the first process gas and x is a temperature (°C) of the substrate.
However, Kudo clearly teaches to use H2 and fluorocarbon gas mixture during the etching process at temperature of -40 °C or lower including -60 °C (See Fig 2B, paragraph 0037-0038).  
When the temperature equals -40 °C, the formula  0.0078x2 – 0.3938x + 11.877 equals to 40.109%, where x = -40 °C 
When the temperature equals -60 °C, the formula  0.0078x2 – 0.3938x + 11.877 equals to 63.585%, where x = -60 °C
Since H2 gas is used in the gas mixture, the percentage of H2 in the gas mixture must be greater than 0% and less than 100%.  Nakagawa teaches to control the mixing ratio of H2 in the gas mixture wherein the amount of H2 in the gas mixture is 70% or 33.33% (Note: 30 ml: CH3NH2: 70 ml H2 is equivalent with 70 ml H2/100 mL total = 70% H2; or carbon : nitrogen and hydrogen are mixed in a ratio of 1:1:1 is equivalent with 1 hydrogen/3 (total) = 33.33% of hydrogen; See paragraph 0198, 0204, 0212, 0214, 0220).
Wikipedia, “Partial Pressure” (evidence reference, NOT prior arts) discloses the partial pressure directly depends on volume ratio or mole ratio as shown below:

    PNG
    media_image1.png
    229
    542
    media_image1.png
    Greyscale

In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal mixing ratio for hydrogen or partial pressure for hydrogen because it has been held that determination of workable range is not considered inventive.

Allowable Subject Matter
9.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter:  The cited prior arts fail to disclose or suggest the third film being spin-on carbon or amorphous carbon in combination with all other limitations in the claim.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713